The defendant in this suit, being in custody on a ca. sa. petitioned the court for his discharge, under the “ act for the relief of debtors with respect to the imprisonment of their persons,” usually called the 1,000/. act. On his 1 . being brought up and examined, it appeared, that in the account of his estate, set forth in the petition, the defen*289dant had omitted to state certain debts due to him, from a conviction that no part of them would be obtained, the persons indebted to him being insolvent. His discharge being objected to on this ground, THE COURT said, that those debts might then be inserted in the account of his estate; that he should not be prejudiced by having omitted them, since that omission did not appear to the court to proceed from a fraudulent intent. (a.)

) See Duncan v. Duborys. 3 John. Cases, 125.